Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Allowance is seen in, although not limited to, independent claims 1, and 19-20. The prior art teaches of various systems comprising sensory coordination with physiological parameters, for example McNew (US 6,544,165), and Lynn (US 10,737,054). However, none comprise the specifics claimed by applicant.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A MUSSELMAN whose telephone number is (571)272-1814. The examiner can normally be reached Monday - Thursday, 8:00AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN M THAI can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


TIMOTHY A. MUSSELMAN
Primary Examiner
Art Unit 3715



/TIMOTHY A MUSSELMAN/Primary Examiner, Art Unit 3715